SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: April 3, 2012  (Date of Earliest Event Reported) AMERICAN INTERNATIONAL INDUSTRIES, INC.  (Exact Name Of Registrant As Specified In Its Charter) Nevada 1-33640 88-0326480 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 601 Cien Street, Suite 235, Kemah, TX 77565-3077 (Address of Principal Executive Offices) (ZIP Code) Registrant's Telephone Number, Including Area Code: (281) 334-9479 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 DEPARTURE OF DIRECTORS OR PRINCIPAL OFFICERS; ELECTION OF DIRECTORS, APPOINTMENT OF PRINCIPAL OFFICERS On April 3, 2012, Delta Seaboard International, Inc. (“Delta,") entered into an Asset Purchase Agreement (the "Agreement") by and among Delta Seaboard, LLC (the "Purchaser"), a Texas limited liability company that is owned and controlled by Robert W. Derrick, Jr. and Ronald D. Burleigh, Delta's president and director and vice-president and director, respectively, Delta Seaboard Well Service, Inc. ("DSWSI"), a Texas corporation and a wholly-owned subsidiary of Delta, and American International Industries, Inc. ("American", the “Company” or the "Registrant"), the corporate parent and owner of approximately 46.4% of Delta's outstanding common stock. The Agreement provided, among other things, that Delta sell, transfer and assign the assets of DSWSI to the Purchaser. In connection with the execution and delivery of the Agreement, Robert W. Derrick, Jr. submitted and the Registrant's Board of Directors accepted the resignations of Messr. Derrick as executivea director of the Company. There were no disagreements with the Company's operations, policies or practices. Item 9.01 Financial Statements and Exhibits. (b) The following documents are filed as exhibits to this report on Form 8-K or incorporated by reference herein. Any document incorporated by reference is identified by a parenthetical reference to the SEC filing that included such document. Exhibit No. Description Letter of Resignation of Robert W. Derrick, Jr., dated April 3, 2012 , filed herewith and incorporated by reference to the Form 8-K of Delta Seaboard International, Inc., filed onApril 18, 2012. SIGNATURES SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. /s/ DANIEL DROR CEO, PRESIDENT AND CHAIRMAN Dated: May 3, 2012
